                                                                                             Case 2:19-cv-06371-GW-AGR Document 4 Filed 07/23/19 Page 1 of 3 Page ID #:26



                                                                                               1   VENABLE LLP
                                                                                                   Ari N. Rothman (SBN 296568)
                                                                                               2    anrothman@venable.com
                                                                                                   Witt W. Chang (SBN 281721)
                                                                                               3    wwchang@venable.com
                                                                                                   2049 Century Park East, Suite 2300
                                                                                               4   Los Angeles, CA 90067
                                                                                                   Telephone: (310) 229-9900
                                                                                               5   Facsimile: (310) 229-9901
                                                                                               6   Attorneys for Defendant
                                                                                                   One Technologies, LLC
                                                                                               7

                                                                                               8                         UNITED STATES DISTRICT COURT
                                                                                               9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                              10                                    WESTERN DIVISION
                                                                                              11   Julia G. Durward,                          CASE NO. 2:19-cv-06371
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12                       Plaintiff,
                                                                                                                                              DEFENDANT ONE
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                              13               v.                             TECHNOLOGIES, LLC’S
                                                                                                                                              CORPORATE DISCLOSURE
                                                                              310-229-9900




                                                                                              14   One Technologies LLC, and DOES 1-50        STATEMENT
                                                                                                   inclusive,
                                                                                              15                                              [Fed. R. Civ. P. 7.1]
                                                                                                                       Defendants.
                                                                                              16                                              Action Filed:     June 17, 2019
                                                                                                                                              Complaint Served: June 28, 2019
                                                                                              17                                              Removed:          July 23, 2019
                                                                                              18

                                                                                              19
                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28

                                                                                               1
                                                                                                                    DEFENDANT ONE TECHNOLOGIES, LLC’S CORPORATE DISCLOSURE STATEMENT
                                                                                                   47224436
                                                                                               2
                                                                                             Case 2:19-cv-06371-GW-AGR Document 4 Filed 07/23/19 Page 2 of 3 Page ID #:27



                                                                                               1              Pursuant to Fed. R. Civ. P. 7.1, defendant One Technologies, LLC states that
                                                                                               2   it has no parent company, and no publicly held corporation owns 10% or more of
                                                                                               3   its membership interest.
                                                                                               4

                                                                                               5   Dated: July 23, 2019                        VENABLE LLP
                                                                                               6
                                                                                                                                               By: /s/ Ari N. Rothman
                                                                                               7                                                    Ari N. Rothman
                                                                                                                                                    Witt W. Chang
                                                                                               8                                               Attorneys for Defendant
                                                                                                                                               One Technologies, LLC
                                                                                               9
                                                                                              10

                                                                                              11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP

                                                                              310-229-9900




                                                                                              13

                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19
                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28

                                                                                               1                                                1
                                                                                                                      DEFENDANT ONE TECHNOLOGIES, LLC’S CORPORATE DISCLOSURE STATEMENT
                                                                                                   47224436
                                                                                               2
                                                                                             Case 2:19-cv-06371-GW-AGR Document 4 Filed 07/23/19 Page 3 of 3 Page ID #:28



                                                                                                                                PROOF OF SERVICE
                                                                                               1
                                                                                                   STATE OF CALIFORNIA   )
                                                                                               2                         )               ss.
                                                                                                   COUNTY OF LOS ANGELES )
                                                                                               3
                                                                                                         I am employed in the County of Los Angeles, State of California. I am over
                                                                                               4   the age of 18 and not a party to the within action; my business address is Venable
                                                                                                   LLP, 2049 Century Park East, Suite 2300, Los Angeles, California.
                                                                                               5
                                                                                                         On July 23, 2019, I served a copy  / original  of the foregoing
                                                                                               6   document(s) described as DEFENDANT ONE TECHNOLOGIES, LLC’S
                                                                                                   CORPORATE DISCLOSURE STATEMENT on the interested parties in this
                                                                                               7   action addressed as follows:
                                                                                               8    J. Daniel Jung                              Attorneys for Plaintiff
                                                                                                    Thomas Valfrid Anderson                     Julia G. Durward
                                                                                               9    ANDERSON & JUNG
                                                                                                    21600 Oxnard Street, Suite 1030
                                                                                              10    Woodland Hills, CA 91367
                                                                                                    Telephone: (323) 203-8447
                                                                                              11    Email: juindjung@gmail.com
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                    Email: Not Available
                                                                                              12
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                                         By placing true copies thereof enclosed in a sealed envelope(s) addressed as
                                                                              310-229-9900




                                                                                              13   stated above.
                                                                                              14               BY MAIL (FRCP 5(b)(2)(C)): I am readily familiar with the firm’s
                                                                                                                practice of collection and processing correspondence for mailing with
                                                                                              15                the U.S. Postal Service. Under that practice such envelope(s) is
                                                                                                                deposited with the U.S. postal service on the same day this declaration
                                                                                              16                was executed, with postage thereon fully prepaid at 2049 Century
                                                                                                                Park East, Suite 2300, Los Angeles, California, in the ordinary course
                                                                                              17                of business.
                                                                                              18         I declare that I am employed in the office of a member of the Bar of this
                                                                                                   Court at whose direction the service was made. I declare under penalty of perjury
                                                                                              19   under the laws of the United States of America that the above is true and correct.
                                                                                              20         Executed on July 23, 2019, at Los Angeles, California.
                                                                                              21

                                                                                              22
                                                                                                                                                             Raquel L. Rubio
                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28

                                                                                               1

                                                                                               2                                                                      PROOF OF SERVICE
